Exhibit 10.2

 

EXECUTION VERSION

 

WARRANT AGREEMENT

 

dated as of October 8, 2019 between

 

HALCÓN RESOURCES CORPORATION

 

and

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC.

 

as Warrant Agent

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article 1 Definitions

2

Section 1.1

Certain Definitions

2

 

 

 

Article 2 Issuance, Execution and Transfer of Warrants

6

Section 2.1

Issuance of Warrants

6

Section 2.2

Registration, Transfer, Exchange and Substitution

7

Section 2.3

Cancellation of the Warrants

8

Section 2.4

Cancellation of Global Warrant Certificate

8

Section 2.5

Reservation of Common Shares

8

Section 2.6

Obligations with Respect to Transfers and Exchanges of Warrants Held in Global
Form

8

Section 2.7

Mutilated or Missing Global Warrant Certificates

9

 

 

 

Article 3 Exercise and Settlement of Warrants

9

Section 3.1

Exercise of Warrants

9

Section 3.2

Form of Warrant

10

Section 3.3

Execution of Global Warrant Certificates

10

Section 3.4

Registration and Countersignature

10

Section 3.5

Procedure for Exercise

11

Section 3.6

Settlement of Warrants

13

Section 3.7

Delivery of Common Shares

13

Section 3.8

No Fractional Common Shares to Be Issued

15

Section 3.9

Acquisition of Warrants by Company

15

Section 3.10

Validity of Exercise

15

Section 3.11

Certain Calculations

16

Section 3.12

Reservation and Listing of Shares

16

Section 3.13

Charges, Taxes and Expenses

16

 

 

 

Article 4 Adjustments

17

Section 4.1

Adjustments and Other Rights

17

Section 4.2

Dividends, Distributions, Stock Splits, Subdivisions, Reclassifications or
Combinations

17

Section 4.3

Sale of the Company

17

Section 4.4

Rounding of Calculations; Minimum Adjustments

18

Section 4.5

Timing of Issuance of Additional Common Shares Upon Certain Adjustments

18

Section 4.6

Statement Regarding Adjustments

18

Section 4.7

Notice of Adjustment Event

19

Section 4.8

Proceedings Prior to Any Action Requiring Adjustment

19

Section 4.9

Adjustment Rules

19

Section 4.10

Changes in Common Stock

19

 

 

 

Article 5 Other Provisions Relating to Rights of Warrantholders

20

Section 5.1

No Rights as Stockholders

20

Section 5.2

Modification/Amendment

21

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

Section 5.3

Rights of Action

21

Section 5.4

Issuance Obligation Remedies

21

 

 

 

Article 6 Concerning the Warrant Agent and Other Matters

21

Section 6.1

Change of Warrant Agent

21

Section 6.2

Compensation; Further Assurances

23

Section 6.3

Reliance on Counsel

23

Section 6.4

Proof of Actions Taken

23

Section 6.5

Correctness of Statements

23

Section 6.6

Validity of Agreement

23

Section 6.7

Use of Agents

24

Section 6.8

Liability of Warrant Agent

24

Section 6.9

Legal Proceedings

24

Section 6.10

Actions as Agent

25

Section 6.11

Appointment and Acceptance of Agency

25

Section 6.12

Successors and Assigns

25

Section 6.13

Notices

25

Section 6.14

Applicable Law; Jurisdiction

27

Section 6.15

Waiver of Jury Trial

27

Section 6.16

Specific Performance

27

Section 6.17

Benefit of this Warrant Agreement

28

Section 6.18

Registered Warrantholder

28

Section 6.19

Headings

28

Section 6.20

Counterparts

28

Section 6.21

Entire Agreement

28

Section 6.22

Severability

28

Section 6.23

Termination

29

Section 6.24

Confidentiality

29

Section 6.25

Representations and Warranties of the Company

29

Section 6.26

Representations and Warranties of Warrant Agent

29

Section 6.27

Withholding and Reporting Requirements

29

 

Exhibit A

 

Form of Global Warrant Certificate

Exhibit A-1

 

Form of Assignment (Book-Entry Warrants)

Exhibit A-2

 

Form of Assignment (Direct Registration warrants)

Exhibit B

 

Form of Book-Entry Warrant Exercise Notice

Exhibit C

 

Form of Direct Registration Warrant Exercise Notice

Schedule 1

 

Exercise Price Schedule

 

ii

--------------------------------------------------------------------------------



 

WARRANT AGREEMENT

 

Warrant Agreement (as it may be amended from time to time, this “Warrant
Agreement”), dated as of October 8, 2019, between Halcón Resources Corporation,
a Delaware corporation (the “Company”), and Broadridge Corporate Issuer
Solutions, Inc., a Pennsylvania corporation (the “Warrant Agent”).

 

WHEREAS, on August 2, 2019, the Company entered into that certain Restructuring
Support Agreement (“RSA”), by and among the Company, Halcón Resources
Operating, Inc., Halcón Holdings, Inc., Halcón Energy Properties, Inc., Halcón
Permian, LLC, Halcón Field Services, LLC, and Halcón Operating Co.
(collectively, the “Debtors”) and certain beneficial holders, or investment
advisors or managers for the account of beneficial holders, of the Company’s
6.75% Senior Notes due 2025, pursuant to which certain warrants (the “Warrants”)
to purchase Common Shares (as defined herein) of the Company on the terms set
forth in the restructuring term sheet attached as Exhibit A thereto shall be
issued;

 

WHEREAS, on August 7, 2019, each of the Debtors commenced prepackaged cases
under chapter 11 of title 11 of the United States Code in the United States
Bankruptcy Court for the Southern District of Texas, jointly administered under
Case No. 19-34446 (DRJ) (the “Chapter 11 Cases”);

 

WHEREAS, on August 7, 2019, the Debtors filed in the Chapter 11 Cases the Joint
Prepackaged Chapter 11 Plan of Halcón Corporation and its Affiliated Debtors
[Docket No. 20] (the “Plan”) to, among other things, effectuate the transactions
contemplated in the RSA;

 

WHEREAS, pursuant to the RSA, the Warrants shall be divided into three tranches
(each, a “Tranche”), with (i) the Series A Warrants (as defined herein)
representing (A) the number of shares equal to 10% of the aggregate number of
Common Shares issued and outstanding on the Effective Date (as defined herein)
(other than any Common Shares issued pursuant to the MIP) after giving effect to
the exercise of the Series A Warrants less (B) the number of Common Shares that
would have been issued upon the exercise of Series A Warrants but for the
Existing Equity Cash Out (as defined herein), (ii) the Series B Warrants (as
defined herein) representing (A) the number of shares equal to 20% of the
aggregate number of Common Shares issued and outstanding on the Effective Date
(other than any Common Shares issued pursuant to the MIP) after giving effect to
the exercise of the Series A Warrants and the Series B Warrants less (B) the
number of the Series A Warrants less (C) the number of Common Shares that would
have been issued upon the exercise of Series A Warrants and Series B Warrants
but for the Existing Equity Cash Out, and (iii) the Series C Warrants (as
defined herein) representing (A) the number of shares equal to 30% of the
aggregate number of Common Shares issued and outstanding on the Effective Date
(other than any Common Shares issued pursuant to the MIP) after giving effect to
the exercise of the Series A Warrants, the Series B Warrants and the Series C
Warrants  less (B) the number of the Series A Warrants and Series B Warrants
less (C) the number of Common Shares that would have been issued upon the
exercise of Series A Warrants, Series B Warrants, and Series C Warrants but for
the Existing Equity Cash Out; and

 

--------------------------------------------------------------------------------



 

WHEREAS, the Warrants and the Common Shares underlying the Warrants have been
offered and sold in reliance on the exemption from the registration requirements
of the Securities Act provided under Section 1145 of the Bankruptcy Code.

 

NOW THEREFORE in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows.

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1                                   Certain Definitions.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such first specified Person. 
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Appropriate Officer” has the meaning set forth in Section 3.3.

 

“Bankruptcy Code” means title 11 of the United States Code, as amended from time
to time.

 

“Board” means the board of directors of the Company from and after the Effective
Date.

 

“Book-Entry Warrants” has the meaning set forth in in Section 2.2.

 

“Business Day” means any day other than a Saturday, a Sunday, a day which is a
legal holiday in the State of New York, or a day on which banking institutions
and trust companies in the State of New York are authorized or obligated by Law,
regulation or executive order to close.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Common Shares” means shares of the common stock, par value $0.0001 per share,
of the Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Debtors” has the meaning set forth in the Recitals.

 

“Depositary” has the meaning set forth in Section 2.2.

 

“Direct Registration Warrants” has the meaning set forth in Section 2.2.

 

2

--------------------------------------------------------------------------------



 

“Dividends” means, as of any time, the aggregate amount (including the fair
market value of any non-cash dividends or distributions) of dividends or
distributions (other than dividends or distributions in the form of Common
Shares) made in respect of Common Shares (as such number may be equitably
adjusted to reflect any changes to such Common Shares described in clauses
(i)-(iii) of Section 4.2) between the Effective Date and such time.

 

“DTC” means the Depository Trust Company.

 

“Effective Date” means the effective date of the Plan.

 

“Effective Date Stockholder” means a Person to whom Common Shares are issued by
the Company on the Effective Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the related rules and regulations promulgated thereunder.

 

“Exercise Date” has the meaning set forth in Section 3.5(b).

 

“Exercise Notice” means, (i) for any Book-Entry Warrant, an exercise notice
substantially in the form set forth in Exhibit B hereto and (ii) for any Direct
Registration Warrant, an exercise notice substantially in the form set forth in
Exhibit C hereto.

 

“Exercise Price” means, as of any time:

 

(i)                                     in the case of the Series A Warrants, an
amount equal to the quotient of (A) the Series A Allocation as of such time
divided by (B) the number of Senior Noteholder Shares (the “Series A Exercise
Price”);

 

(ii)                                  in the case of the Series B Warrants, an
amount equal to (I) the quotient of (A) the Series B Allocation minus the
Series A Allocation as of such time divided by (B) the number of Senior
Noteholder Shares plus (II) the Series A Exercise Price (the “Series B Exercise
Price”); and

 

(iii)                               in the case of the Series C Warrants, an
amount equal to (I) the quotient of (A) the Series C Allocation minus the
Series B Allocation as of such time divided by (B) the number of Senior
Noteholder Shares  plus (II) the Series B Exercise Price,

 

in each case, subject to adjustment as provided in Article 4, including, for the
avoidance of doubt, adjustments to the number of Common Shares issuable under
Warrants included in the various components of the above calculation.

 

“Exercise Price Schedule” means, as of any time, the schedule of Exercise Prices
set forth on Schedule 1 hereto, as such schedule may be update from time to time
in accordance with this Warrant Agreement.

 

“Existing Equity Cash Out” means the payment of cash to registered holders of
Existing Equity Interests who hold fewer than or equal to 2,000 shares of such
Existing Equity Interests, pursuant to the terms of the Plan.

 

3

--------------------------------------------------------------------------------



 

“Existing Equity Interests” means shares of the class of common stock of the
Company that existed immediately prior to the Effective Date, including
restricted stock of the Company that vested prior to the Effective Date, if any.

 

“Exercising Owner” means any Warrantholder that exercises Warrants pursuant to
the terms hereof.

 

“Expiration Time” means the Close of Business on the date that is the third-year
anniversary of the Effective Date.

 

“Funds” has the meaning set forth in Section 3.5(d) hereof.

 

“Funds Account” has the meaning set forth in Section 3.5(d) hereof.

 

“Law” means any federal, state, local, foreign or provincial law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree or agency
requirement having the force of law or any undertaking to or agreement with any
governmental authority, including common law.

 

“MIP” means the Management Incentive Plan of the Company.

 

“Monthly Compounding Factor” means, as of any date of determination, an amount
equal to: (1 + 0.0675/12)t, where “t”, expressed in months, is the number of
months between the first day of the month of such date of determination and the
first day of the month of the Effective Date.

 

“Person” means an individual, partnership, firm, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

 

“Sale of the Company” means any bona fide consolidation, merger, sale or other
transfer of all or substantially all of the equity interests or assets, in each
case, of the Company, or any successor, and its Subsidiaries (taken as a whole)
or any similar transaction or series of transactions, in each case, in which the
holders of Common Shares are entitled to receive (either directly or upon
subsequent liquidation) cash, Securities or other property with respect to or in
exchange for Common Shares.

 

“Securities” means (i) any capital stock (whether common or preferred, voting or
nonvoting), partnership, membership or limited liability company interest or
other equity or voting interest (including the Common Shares), (ii) any right,
option, warrant (including the Warrants) or other security or evidence of
indebtedness convertible into, or exercisable or exchangeable for, directly or
indirectly, any interest described in clause (i), (iii) any notes, bonds,
debentures, trust receipts and other obligations, instruments or evidences of
indebtedness, and (iv) any other “securities,” as such term is defined or
determined under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the related rules and regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------



 

“Senior Noteholder Shares” means the aggregate number of Common Shares issued to
the Senior Noteholders on the Effective Date in respect of the Senior Notes
Claims, the Rights Offering and the Backstop Commitment Premium (each as defined
in the RSA).

 

“Series A Allocation” means, as of any date of determination:

 

(i)                                     the product of 75% and

 

(1) $625,005,000 multiplied by (a) the Monthly Compounding Factor minus
(b) Dividends paid prior to such date of determination,

 

(ii)                                  plus $150,150,000.

 

“Series B Allocation” means, as of any date of determination:

 

(i)                                     the product of 95% and

 

(1) $625,005,000 multiplied by (a) the Monthly Compounding Factor minus
(b) Dividends paid prior to such date of determination,

 

(ii)                                  plus $150,150,000.

 

“Series C Allocation” means, as of any date of determination:

 

(i)                                     the product of 125% and

 

(1) $625,005,000 multiplied by (a) the Monthly Compounding Factor minus
(b) Dividends paid prior to such date of determination,

 

(ii)                                  plus $150,150,000.

 

“Series A Warrants” means the Warrants, CUSIP 40537Q134, issued hereunder.

 

“Series B Warrants” means the Warrants, CUSIP 40537Q126, issued hereunder.

 

“Series C Warrants” means the Warrants, CUSIP 40537Q142, issued hereunder.

 

“Settlement Date” means, in respect of a Warrant that is validly and timely
exercised hereunder, the third Business Day immediately following the later of
(i) the Exercise Date for such Warrant and (ii) the making of all governmental
filings, receipt of all governmental approval and expiration of all waiting
periods with respect thereto that are required pursuant to applicable Law with
respect to the issuance of Common Shares upon exercise of a Warrant.

 

“Settlement Share Amount” means, for each Warrant exercised, one fully paid and
nonassessable Common Share, subject to adjustment in accordance with Article 4.

 

“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other organization, whether incorporated or unincorporated,
of which at least a majority of the Securities or other interests having by
their terms voting power to elect a majority

 

5

--------------------------------------------------------------------------------



 

of the board of directors or others performing similar functions with respect to
such corporation or other organization is directly or indirectly beneficially
owned or controlled by such party or by any one or more of its subsidiaries.

 

“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which Securities are not traded on the applicable securities
exchange.

 

“Tranche” has the meaning set forth in the Recitals.

 

“Warrant” or “Warrants” means the warrants of the Company which expire at the
Expiration Time and are issued pursuant to this Warrant Agreement with the
terms, conditions and rights set forth herein, including the Series A Warrants,
Series B Warrants and Series C Warrants.

 

“Warrant Agent” has the meaning set forth in the Preamble.

 

“Warrant Agreement” has the meaning set forth in the Preamble.

 

“Warrantholder” means each Person in whose name Warrants are registered in the
Warrant Register.

 

“Warrant Register” has the meaning set forth in Section 2.2(a).

 

“Warrant Shares” means each Common Share issuable upon the exercise of the
Warrants.

 

ARTICLE 2

 

ISSUANCE, EXECUTION AND TRANSFER OF WARRANTS

 

Section 2.1                                   Issuance of Warrants.

 

(a)                                 The Company shall issue on the Effective
Date, in accordance with the Plan, the Series A Warrants, the Series B Warrants
and the Series C Warrants (each such Warrant to be subject to adjustment from
time to time as described herein) in accordance with the terms of this Warrant
Agreement and the Plan.

 

(b)                                 Each Warrant shall be exercisable for the
Settlement Share Amount upon payment of the applicable Exercise Price for each
such Common Share so receivable upon exercise of such Warrant and compliance
with the procedures set forth in this Warrant Agreement.  Upon issuance of any
Warrants, the Warrant Agent shall register all such Warrants in the Warrant
Register and shall notify each Warrantholder of such issuance.  Each Warrant
shall be dated as of the date of issuance of such Warrant.

 

(c)                                  All Warrants issued under this Warrant
Agreement shall in all respects be equally and ratably entitled to their
respective benefits under this Warrant Agreement, without preference, priority,
or distinction on account of the actual time of the issuance and authentication
or (except as to the respective Exercise Price of each Tranche of

 

6

--------------------------------------------------------------------------------



 

Warrants) any other terms thereof.  Each Warrant shall be, and shall remain,
subject to the provisions of this Warrant Agreement until such time as such
Warrant shall have been duly exercised or shall have expired or been canceled in
accordance with the terms hereof.  Each Warrantholder shall be bound by all of
the terms and provisions of this Warrant Agreement as fully and effectively as
if such Warrantholder had signed the same.

 

Section 2.2                                   Registration, Transfer, Exchange
and Substitution.

 

(a)                                 Unless otherwise provided in this Agreement,
the Warrants shall be issued through the book-entry facilities of The Depository
Trust Company, as depositary (the “Depositary”), in the form of one or more
global warrant certificates in substantially the form of Exhibit A attached
hereto with the form of assignment to be printed on the reverse thereof, in
substantially the form set forth in Exhibit A-1 attached hereto (“Global Warrant
Certificates”) evidencing the Warrants (“Book-Entry Warrants”).  Notwithstanding
the foregoing, if the Warrants are not issuable through the Depositary, the
Warrants shall be issued by book entry registration on the books of the Warrant
Agent (the “Direct Registration Warrants”).  The Warrant Agent shall keep, at an
office designated for such purpose, books (the “Warrant Register”) in which, it
shall register Direct Registration Warrants, if any, and the Warrants
represented by Global Warrant Certificates, and exchanges, cancellations and
transfers of outstanding Warrants as provided herein.  Any Warrant issued upon
any registration of transfer or exchange of or substitution for any Warrant
shall be a valid obligation of the Company, evidencing the same obligations, and
entitled to the same benefits under this Warrant Agreement, as the respective
Warrant surrendered for such registration of transfer, exchange or
substitution.  Upon the Company’s request, the Warrant Agent shall provide to
the Company as soon as reasonably practicable a copy of the Warrant Register as
of the date of such request. Upon a Warrantholder’s request, the Warrant Agent
shall provide to such Warrantholder as soon as reasonably practicable the
details of such Warrantholder’s Warrants as of the date of such request.

 

(b)                                 (i)                                     In
the case of Book-Entry Warrants, the transfer, from time to time, of any
outstanding Book-Entry Warrants shall be effected through the Depositary and its
direct and indirect participants, in accordance with the practices and
procedures therefor of the Depositary and such participants.  Notwithstanding
any other provisions of this Agreement (other than the provision set forth in
Section 2.3), a Global Warrant Certificate may not be transferred as a whole
except by the Depositary to a nominee of the Depositary or by a nominee of the
Depositary to the Depositary or another nominee of the Depositary or by the
Depositary or any such nominee to a successor Depositary or a nominee of such
successor Depositary.

 

(ii)                                  In the case of Direct Registration
Warrants, the Warrant Agent shall register the transfer, from time to time, of
any outstanding Direct Registration Warrant upon the Warrant Register, upon
delivery of a duly executed assignment, in the form attached hereto as
Exhibit A-2, and accompanied by appropriate instructions for transfer.  No such
transfer shall be effected until, and the transferee shall succeed to the rights
of the holder thereof only upon, final

 

7

--------------------------------------------------------------------------------



 

acceptance and registration of the transfer in the Warrant Register by the
Warrant Agent.  Prior to the registration of any transfer of a Warrant as
provided herein, the Company, the Warrant Agent, and any agent of the Company or
the Warrant Agent may treat the Person in whose name such Warrant is registered
as the owner thereof for all purposes, notwithstanding any notice to the
contrary.  Subject to Section 3.13 with respect to taxes, no service charge
shall be required of any transferor or transferee in connection with any such
transfer or registration of transfer.  A party requesting transfer of a Warrant
must provide reasonable and customary evidence of authority if requested by the
Warrant Agent.

 

Section 2.3                                   Cancellation of the Warrants.  Any
Warrants that have not been timely and validly exercised in accordance with the
terms of this Warrant Agreement prior to the Expiration Time shall be
automatically cancelled without any further action on the part of the Warrant
Agent or any other person.

 

Section 2.4                                   Cancellation of Global Warrant
Certificate.  At such time as all beneficial interests in Global Warrant
Certificates have been exchanged for Common Stock in accordance herewith,
redeemed, repurchased or cancelled, all Global Warrant Certificates shall be
returned to, or cancelled and retained pursuant to applicable law by, the
Warrant Agent, upon written instructions from the Company reasonably
satisfactory to the Warrant Agent.

 

Section 2.5                                   Reservation of Common Shares.  The
Company shall at all times reserve and keep available a number of its authorized
but unissued Common Shares sufficient to permit the exercise in full of all
outstanding Warrants.

 

Section 2.6                                   Obligations with Respect to
Transfers and Exchanges of Warrants Held in Global Form.

 

(a)                                 To permit registrations of transfers and
exchanges, the Company shall execute and the Warrant Agent is hereby authorized
to countersign, in accordance with the provisions of this Section 2, Global
Warrant Certificates, as required pursuant to the provisions of this Section 2
and for the purpose of any distribution of additional Global Warrant
Certificates contemplated by Article 4 hereof.

 

(b)                                 All Global Warrant Certificates issued upon
any registration of transfer or exchange shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Global
Warrant Certificates surrendered upon such registration of transfer or exchange.

 

(c)                                  So long as the Depositary, or its nominee,
is the registered owner of a Global Warrant Certificate, the Depositary or such
nominee, as the case may be, shall be considered by the Company, the Warrant
Agent, and any agent of the Company or the Warrant Agent as the sole owner or
holder of the Warrants represented by such Global Warrant Certificate for all
purposes under this Agreement.  Neither the Company nor the Warrant Agent, in
its capacity as registrar for such Warrants, will have any responsibility or
liability for any aspect of the records relating to beneficial interests in a
Global Warrant Certificate or for maintaining, supervising or reviewing any
records relating to

 

8

--------------------------------------------------------------------------------



 

such beneficial interests. Notwithstanding the foregoing, nothing herein shall
prevent the Company, the Warrant Agent, or any agent of the Company or the
Warrant Agent from giving effect to any written certification, proxy, or other
authorization furnished by the Depositary or impair the operation of customary
practices of the Depositary governing the exercise of the rights of a holder of
a beneficial interest in a Global Warrant Certificate.

 

(d)                                 The Warrant Agent shall, upon receipt of all
information required to be delivered hereunder, from time to time register the
transfer of any outstanding Warrants in the Warrant Register, upon surrender of
Global Warrant Certificates, representing such Warrants at the Warrant Agent’s
office, duly endorsed, and accompanied by a completed form of assignment
substantially in the form attached as Exhibit A-1, hereto duly signed by the
Warrantholder thereof or by the duly appointed legal representative thereof or
by his or her attorney, duly authorized in writing, such signature to be
guaranteed by a participant in a Medallion Signature Guarantee Program at a
guarantee level acceptable to the Warrant Agent. Upon any such registration of
transfer, a new Global Warrant Certificate shall be issued to the transferee.

 

Section 2.7                                   Mutilated or Missing Global
Warrant Certificates.  Upon receipt by the Company and the Warrant Agent from
any Warrantholder of evidence reasonably satisfactory to them of the ownership
of and the loss, theft, destruction or mutilation of such holder’s Global
Warrant Certificate and a surety bond or indemnity reasonably satisfactory to
them, and in case of mutilation upon surrender and cancellation thereof, the
Company will execute and the Warrant Agent will countersign and deliver in lieu
thereof a new Global Warrant Certificate of like tenor and representing an equal
number of Warrants to such holder; provided in the case of mutilation, no bond
or indemnity shall be required if such Global Warrant Certificate in
identifiable form is surrendered to the Company or the Warrant Agent for
cancellation. Upon the issuance of any new Global Warrant Certificate under this
Section 2.7, the Company may require the payment of a sum sufficient to cover
any Transfer Tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the reasonable fees and expenses of
the Warrant Agent) in connection therewith. Every new Global Warrant Certificate
executed and delivered pursuant to this Section 2.7 in lieu of any lost, stolen
or destroyed Global Warrant Certificate shall be entitled to the same benefits
of this Agreement equally and proportionately with any and all other Global
Warrant Certificates, whether or not the allegedly lost, stolen or destroyed
Global Warrant Certificate shall be at any time enforceable by anyone.  The
provisions of this Section 2.7 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of
mutilated, lost, stolen or destroyed Global Warrant Certificates.

 

ARTICLE 3

 

EXERCISE AND SETTLEMENT OF WARRANTS

 

Section 3.1                                   Exercise of Warrants.  A Warrant
may be exercised at any time prior to the Expiration Time, either in full or
from time to time in part.

 

9

--------------------------------------------------------------------------------



 

Section 3.2                                   Form of Warrant.  Subject to
Section 2.2 of this Agreement, the Book-Entry Warrants shall be issued in the
form of one or more Global Warrant Certificates. The Global Warrant Certificates
may bear such appropriate insertions, omissions, substitutions and other
variations as are required or permitted by this Agreement, and may have such
letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules and
regulations of the Depositary, any law or with any rules made pursuant thereto
or with any rules of any securities exchange or as may be determined,
consistently herewith, by the Appropriate Officers executing such Global Warrant
Certificates, as evidenced by their execution of the Global Warrant
Certificates, which shall be reasonably acceptable to the Warrant Agent. The
Global Warrant Certificates shall be deposited on or after the date hereof with
or on behalf of the Depositary and registered in the name of Cede & Co., as the
Depositary’s nominee and their respective successors. Each Global Warrant
Certificate shall represent such number of the outstanding Warrants as specified
therein, and each shall provide that it shall represent the aggregate amount of
outstanding Warrants from time to time endorsed thereon and that the aggregate
amount of outstanding Warrants represented thereby may from time to time be
reduced or increased, as appropriate, in accordance with the terms of this
Agreement.

 

Section 3.3                                   Execution of Global Warrant
Certificates.  Global Warrant Certificates shall be signed on behalf of the
Company by its Chairman of the Board, Vice Chairman of the Board, Chief
Executive Officer, President, Chief Financial Officer, Treasurer or any
Executive Vice President or Senior Vice President (each, an “Appropriate
Officer”), and by the Secretary or any Assistant Secretary. Each such signature
upon the Global Warrant Certificates may be in the form of a facsimile or
electronic signature of any such Appropriate Officer, Secretary or Assistant
Secretary and may be imprinted or otherwise reproduced on the Global Warrant
Certificates and for that purpose the Company may adopt and use the facsimile or
electronic signature of any Appropriate Officer, the Secretary or any Assistant
Secretary who shall have been an Appropriate Officer, the Secretary, or an
Assistant Secretary at the time of entering into this Agreement or issuing such
Global Warrant Certificate. If any Appropriate Officer, the Secretary or any
Assistant Secretary who shall have signed any of the Global Warrant Certificates
shall cease to be such Appropriate Officer, the Secretary or an Assistant
Secretary before the Global Warrant Certificates so signed shall have been
countersigned by the Warrant Agent or disposed of by the Company, such Global
Warrant Certificates nevertheless may be countersigned and delivered or disposed
of as though such Appropriate Officer, Secretary or Assistant Secretary had not
ceased to be such Appropriate Officer, Secretary or Assistant Secretary of the
Company, and any Global Warrant Certificate may be signed on behalf of the
Company by any person who, at the actual date of the execution of such Global
Warrant Certificate, shall be a proper Appropriate Officer, Secretary or
Assistant Secretary of the Company, although at the date of the execution of
this Agreement any such person was not such Appropriate Officer, Secretary or
Assistant Secretary. Global Warrant Certificates shall be dated the date of
countersignature by the Warrant Agent and shall represent one or more whole
Warrants.

 

Section 3.4                                   Registration and
Countersignature.  Upon receipt of a written order of the Company and Global
Warrant Certificates duly executed on behalf of the Company, the Warrant Agent,
on behalf of the Company, shall countersign one or more Global Warrant
Certificates evidencing the Warrants and shall deliver such Global Warrant
Certificates to or

 

10

--------------------------------------------------------------------------------



 

upon the written order of the Company.  Such written order of the Company shall
specifically state the number of Warrants that are to be issued as a Global
Warrant Certificate. Each Warrant shall be, and shall remain, subject to the
provisions of this Agreement until such time as all of the Warrants evidenced
thereby shall have been duly exercised or shall have expired or been canceled in
accordance with the terms hereof. Each Warrantholder shall be bound by all of
the terms and provisions of this Agreement (a copy of which is available on
request to the Secretary of the Company) and any amendments thereto as fully and
effectively as if such holder had signed the same. No Global Warrant Certificate
shall be valid for any purpose, and no Warrant evidenced thereby shall be
exercisable, until such Global Warrant Certificate has been countersigned by the
manual, facsimile or electronic signature of the Warrant Agent. Such signature
by the Warrant Agent upon any Global Warrant Certificate executed by the Company
shall be conclusive evidence that such Global Warrant Certificate so
countersigned has been duly issued hereunder.

 

Section 3.5                                   Procedure for Exercise.

 

(a)                                 To exercise a Warrant, a Warrantholder must
(i) deliver a duly completed and executed Exercise Notice to the principal
office of the Warrant Agent (A) in the form of Exhibit C in the case of Direct
Registration Warrants and (B) in the form of Exhibit B in the case of Book-Entry
Warrants (or otherwise comply with the practices, and procedures of the
Depositary and its direct and indirect participants, as applicable),
(ii) deliver by book-entry transfer through the facilities of the Depositary (if
such Warrants are presented by a Global Warrant Certificate) and (iii) pay to
the Warrant Agent an amount equal to the Exercise Price for each Warrant to be
exercised, together with those applicable Transfer Taxes and charges provided
for in the proviso to Section 3.13 (not including Transfer Taxes and charges
which are the responsibility of the Company pursuant to the first clause of
Section 3.13).

 

(b)                                 The date on which all of the requirements
for exercise set forth in Section 3.5(a) in respect of a Warrant have been
satisfied is the “Exercise Date” with respect to such Warrant (subject to
Section 3.5(f)).  The Exercise Price for the exercise of any Warrant shall be
determined on the Exercise Date.

 

(c)                                  Subject to Section 3.5(e) and
Section 3.5(f), any exercise of a Warrant pursuant to the terms of this Warrant
Agreement shall be irrevocable and enforceable in accordance with its terms.

 

(d)                                 All funds received by the Warrant Agent
under this Warrant Agreement that are to be distributed or applied by the
Warrant Agent in the performance of services in accordance with this Warrant
Agreement (the “Funds”) shall be held by the Warrant Agent as agent for the
Company and deposited in one or more bank accounts to be maintained by the
Warrant Agent in its name as agent for the Company (the “Funds Account”).  Until
paid pursuant to the terms of this Warrant Agreement, the Warrant Agent will
hold the Funds through the Funds Account in deposit accounts of commercial banks
with Tier 1 capital exceeding $1 billion or with an average rating above
investment grade by S&P (LT Local Issuer Credit Rating), Moody’s (Long Term
Rating) and Fitch Ratings, Inc. (LT Issuer Default Rating), each as reported by
Bloomberg Finance L.P.

 

11

--------------------------------------------------------------------------------



 

The Warrant Agent shall have no responsibility or liability for any diminution
of the Funds that may result from any deposit made by the Warrant Agent in
accordance with this paragraph, including any losses resulting from a default by
any bank, financial institution or other third party.  The Warrant Agent may
from time to time receive interest, dividends or other earnings in connection
with such deposits.

 

(e)                                  Prior to the delivery of any Common Shares
upon exercise of a Warrant, the Company shall be obligated to use reasonable
best efforts to comply in all material respects with all applicable Laws which
require action to be taken by the Company in connection with such delivery,
subject to the assistance and cooperation by any Exercising Owner with respect
thereto.  The Company shall reasonably assist and cooperate with (at the
Exercising Owner’s sole cost and expense), upon the reasonable advance request
of, any Exercising Owner that is required to make any governmental filings or
obtain any governmental approvals prior to or in connection with receipt of
Common Shares upon any exercise of a Warrant, to the extent such requirement is
specified in the Exercise Notice, and any exercise of a Warrant by a holder may
be made contingent by it upon the making of any such filing and the receipt of
any such approval; provided that in no event shall any such filing, approval or
contingency extend the Expiration Time.  In the case of Book-Entry Warrants, the
Company and the Warrant Agent shall cooperate with the Depositary and its direct
and indirect participants in order to effectuate the exercise of such Warrants,
in accordance with the applicable practices and procedures of the Depositary and
such participants.  Notwithstanding anything to the contrary contained in this
Warrant Agreement, the Company shall not be required: (i) to offer, agree or
consent to, sell, divest, lease, license, transfer, dispose of or otherwise
encumber or hold separate any assets, licenses, operations, rights, product
lines, businesses or interest therein of the Company or any of its Subsidiaries,
(ii) to offer, agree or consent to any changes (including through a licensing
arrangement) to or restriction on (including any access or other requirements),
or other impairment of the Company’s or its Subsidiaries’ ability to own or
operate, any such assets, licenses, operations, rights, product lines,
businesses or interests or the Investor’s ability to vote, transfer, receive
dividends or otherwise exercise full ownership rights with respect to the equity
securities or other ownership interests of the Company or any of its
Subsidiaries, (iii) to contest, defend or appeal any action, suit or proceeding
brought by a governmental authority against any Person which seeks to prohibit,
prevent or restrict any of the transactions contemplated by this Warrant
Agreement, (iv) commence, institute or maintain any action, suit or proceeding
against any Person or (v) comply with a so-called “Second Request.”  Any filing
or similar fees incurred in connection with any antitrust or other competition,
merger, trade control or similar Laws shall be borne solely by the Exercising
Owner.

 

(f)                                   Notwithstanding any other provision of
this Warrant Agreement, if the exercise of any Warrant is to be made in
connection with a registered public offering, a Sale of the Company or any other
event (which event shall be described in the applicable Exercise Notice), such
exercise may, upon proper election in the Exercise Notice, be conditioned upon
consummation of such offering or occurrence of such event, in which case such
exercise shall not be deemed effective unless and until, and the Exercise Date
with respect to such Warrant shall be, the first date on which both (i) all
requirements for

 

12

--------------------------------------------------------------------------------



 

exercise set forth in the other provisions of Section 3.5(a) in respect of a
Warrant have been satisfied and (ii) such offering, Sale of the Company has been
consummated or other event has occurred; provided, that if such offering or Sale
of the Company has not been consummated or such other event has not occurred
prior to the Expiration Time, such conditional exercise shall be deemed not to
be effective and unless such Warrant has otherwise been validly and timely
exercised, such Warrant shall be cancelled in accordance with Section 2.3.

 

(g)                                  The Warrant Agent shall forward funds
deposited in the Funds Account in a given week by the fifth Business Day of the
following week by wire transfer to an account designated by the Company.

 

(h)                                 Payment of the applicable aggregate Exercise
Price upon exercise of Warrants shall be by federal wire or other immediately
available funds payable to the account maintained by the Warrant Agent in its
name as agent for the Company.  The Warrant Agent shall reasonably promptly
provide an exercising Warrantholder, upon request, with the appropriate payment
instructions.

 

Section 3.6                                   Settlement of Warrants.  Upon the
proper, timely and valid exercise thereof by an Exercising Owner, the Company
shall cause to be delivered to the Exercising Owner, the Settlement Share Amount
on the Settlement Date.

 

Section 3.7                                   Delivery of Common Shares.

 

(a)                                 In connection with the exercise of Warrants,
the Warrant Agent shall:

 

(i)                                     examine all Exercise Notices and all
other documents delivered to it to ascertain whether, on their face, such
Exercise Notices and any such other documents have been executed and completed
in accordance with their terms;

 

(ii)                                  where an Exercise Notice or other document
appears on its face to have been improperly completed or executed or some other
irregularity in connection with the exercise of the Warrant exists, endeavor to
inform the appropriate parties (including the Person submitting such instrument)
of the need for fulfillment of all requirements, specifying those requirements
which appear to be unfulfilled;

 

(iii)                               inform the Company of and cooperate with and
assist the Company in resolving any reconciliation problems between the Exercise
Notices received and delivery of Warrants to the Warrant Agent’s account;

 

(iv)                              advise the Company with respect to an
exercise, no later than three Business Days following the satisfaction of each
of the applicable procedures for exercise set forth in Section 3.5(a) of (A) the
receipt of such Exercise Notice and the number of Warrants exercised in
accordance with the terms and conditions of this Warrant Agreement, (B) the
number of Common Shares to be delivered by the Company, (C) the instructions
with respect to issuance of the Common Shares, (D) the number of Persons who
will become holders of record of the

 

13

--------------------------------------------------------------------------------



 

Company (who were not previously holders of record) as a result of receiving
Common Shares upon exercise of the Warrants and (E) such other information as
the Company shall reasonably require;

 

(v)                                 if requested by the Company and provided
with the Common Stock and all other necessary information by or on behalf of the
Company for delivery to the Depositary, liaise with the Depositary and effect
such delivery to the relevant accounts at the Depositary in accordance with its
requirements;

 

(vi)                              promptly deposit in the Funds Account all
Funds received in payment of the applicable Exercise Price in connection with
any exercise of Warrants;

 

(vii)                           provide to the Company, upon the Company’s
request, the number of Warrants previously exercised, the number of Common
Shares issued in connection with such exercises and the number of remaining
outstanding Warrants; and

 

(viii)                        provide to the Company, upon the Company’s
request, any Exercise Notices delivered pursuant to Section 3.5(a) and any
documents delivered pursuant to Section 2.2(a) or 2.2(b).

 

(b)                                 With respect to each properly exercised
Warrant in accordance with this Warrant Agreement, (i) in the case of Direct
Registration Warrants (A) the Company shall register and issue, in book-entry
form, the Common Shares due in connection with such exercise for the benefit and
in the name of the Warrantholder; and (B) the Warrant Agent shall deliver such
Common Shares to such Person and (ii) in the case of Book-Entry Warrants, the
Company shall issue, or otherwise deliver,  in authorized denominations to or
upon the order of the Warrantholder, by same-day or next-day credit to the
Depositary for the account of such Warrantholder or for the account of a
participant in the Depositary the Settlement Share Amount to which such
Warrantholder is entitled, in each case registered in such name and delivered to
such account as directed in the Exercise Notice by such Warrantholder or by the
direct participant in the Depositary through which such Exercising Holder is
acting.  The Person on whose behalf and in whose name any Common Shares are
registered shall for all purposes be deemed to have become the holder of record
of such Common Shares as of the Close of Business on the applicable Exercise
Date.  The Company covenants that all Common Shares which may be issued upon
exercise of Warrants will be, upon payment of the Exercise Price and issuance
thereof, fully paid and nonassessable, free of preemptive rights and (except as
specified in the proviso to Section 3.13) free from all taxes, liens, charges
and security interests with respect to the issuance thereof.

 

(c)                                  If fewer than all of the Warrants evidenced
by a Global Warrant Certificate surrendered upon the exercise of Warrants are
exercised at any time prior to the Expiration Date, the Warrant Agent shall
cause a notation to be made to the records maintained by the Depositary.

 

14

--------------------------------------------------------------------------------



 

(d)                                 If all of the Warrants evidenced by a Global
Warrant Certificate have been exercised, such Global Warrant Certificate shall
be cancelled by the Warrant Agent. Such cancelled Global Warrant Certificate
shall then be disposed of by or at the direction of the Company in accordance
with applicable law. The Warrant Agent shall (x) advise an authorized
representative of the Company as directed by the Company by the end of each day
or on the next Business Day following each day on which Warrants were exercised,
of (i) the number of Common Shares issued upon exercise of a Warrant, (ii) the
notation to the records of the Depositary reflecting the balance, if any, of the
Common Shares issuable after such exercise of the Warrant and (iii) such other
information as the Company shall reasonably require and (y) concurrently pay to
the Company all funds received by the Warrant Agent in payment of the aggregate
Exercise Price. The Warrant Agent shall confirm such information to the Company
in writing as promptly as practicable.

 

(e)                                  Promptly after the Warrant Agent has taken
the action required by this Section 3.7 (or at such later time as may be
mutually agreeable to the Company and the Warrant Agent), the Warrant Agent
shall account to the Company with respect to the consummation of any exercise of
any Warrants.

 

Section 3.8                                   No Fractional Common Shares to Be
Issued.

 

(a)                                 Notwithstanding anything to the contrary in
this Warrant Agreement but subject to the aggregation provisions below in
paragraph (b), the Company shall not be required to issue any fraction of a
Common Share upon exercise of any Warrants.

 

(b)                                 If any fraction of a Common Share would,
except for the provisions of this Section 3.8, be issuable on the exercise of
any Warrants, the Company shall round down to the nearest whole share and no
cash shall be paid in lieu of any such fraction of a Common Share.  All Warrants
exercised by a Warrantholder on the same Exercise Date and all Common Shares (or
fractions thereof) issuable upon such exercise shall be aggregated for purposes
of determining the number of Common Shares to be delivered pursuant to
Section 3.7(b)

 

(c)                                  Each Warrantholder, by its acceptance of an
interest in a Warrant, expressly waives its right to any fraction of a Common
Share upon its exercise of such Warrant.

 

Section 3.9                                   Acquisition of Warrants by
Company.  The Company shall have the right, except as limited by Law, to
purchase or otherwise to acquire one or more Warrants at such times, in such
manner and for such consideration as agreed by the Company and the applicable
Warrantholder.

 

Section 3.10                            Validity of Exercise.  All questions as
to the validity, form and sufficiency (including time of receipt) of a Warrant
exercise shall be determined by the Company reasonably and in good faith in
accordance with the terms of this Warrant Agreement and the Warrants, which
determination, absent manifest error, shall be final and binding with respect to
the Warrant Agent.  The Warrant Agent shall incur no liability for or in respect
of and, except to

 

15

--------------------------------------------------------------------------------



 

the extent such liability arises from the Warrant Agent’s gross negligence,
willful misconduct, or bad faith (as determined by a court of competent
jurisdiction in a final non-appealable judgment) and shall be indemnified and
held harmless by the Company for acting or refraining from acting upon, or as a
result of, such determination by the Company.  The Company reserves the absolute
right to waive any of the conditions to the exercise of Warrants or defects in
Exercise Notices with regard to any particular exercise of Warrants.

 

Section 3.11                            Certain Calculations.

 

(a)                                 The Warrant Agent shall be responsible for
performing all calculations required in connection with the exercise and
settlement of the Warrants as described in this Article 3. In connection
therewith, the Warrant Agent shall provide prompt written notice to the Company,
in accordance with Section 3.7(a)(iv), of the number of Common Shares
deliverable upon exercise and settlement of Warrants.  The Warrant Agent shall
not be responsible for performing the calculations set forth in Article 4.

 

(b)                                 The Warrant Agent shall not be accountable
with respect to the validity or value of any Common Shares that may at any time
be issued or delivered upon the exercise of any Warrant, and it makes no
representation with respect thereto. The Warrant Agent shall not be responsible,
to the extent not arising from the Warrant Agent’s gross negligence, willful
misconduct or bad faith (as determined by a court of competent jurisdiction in a
final non-appealable judgment), for any failure of the Company to issue,
transfer or deliver any Common Shares, or to comply with any of the covenants of
the Company contained in this Article 3 of this Warrant Agreement.

 

Section 3.12                            Reservation and Listing of Shares.  The
Company will at all times reserve and keep available, out of its authorized but
unissued Common Shares, solely for the purpose of providing for the exercise of
the Warrants, the aggregate number of Common Shares then issuable upon exercise
of the Warrants at any time.  The Company will procure, at its sole expense, the
listing of the Common Shares issuable upon exercise of the Warrants at any time,
subject to issuance or notice of issuance, on all principal stock exchanges on
which the Common Shares are then listed or traded.  The Company shall take all
action reasonably necessary to ensure that the Common Shares will be issued
without violation of any applicable law or regulation or of any requirement of
any securities exchange on which the Common Shares are listed or traded.

 

Section 3.13                            Charges, Taxes and Expenses.  Issuance
of Common Shares upon the exercise of the Warrants shall be made without charge
for any documentary, stamp or similar issue or transfer tax or other similar
incidental expense (a “Transfer Tax”) in respect of the issuance thereof, all of
such Transfer Taxes shall be paid by the Company; provided, however, that the
Company shall not be required to pay any Transfer Tax that may be payable in
respect of any transfer (i) involved in the issuance or delivery of such
Warrants or Common Shares beneficially held by or for a Person other than the
Warrantholder of the Warrant surrendered upon exercise or transfer of the
Warrant or Common Shares, and (ii) following the issuance of such Warrants or
Common Shares by the Company, and the Company shall not be required to register
a transfer or issue or deliver such Warrants or Common Shares, as applicable,
unless and until the Persons requesting the transfer or issuance thereof shall
have paid to the Company the

 

16

--------------------------------------------------------------------------------



 

amount of such Transfer Tax or shall have reasonably demonstrated to the
Company’s satisfaction that such Transfer Tax has been paid.

 

ARTICLE 4

 

ADJUSTMENTS

 

Section 4.1                                   Adjustments and Other Rights.  The
Exercise Price and the number of Common Shares into which each Warrant is to be
convertible pursuant to Article 3 of this Warrant Agreement shall be subject to
adjustment from time to time in accordance with this Article 4; provided that no
single event shall be subject to adjustment under more than one subsection of
this Article 4 so as to result in duplication; provided, further that,
notwithstanding any provision of this Warrant Agreement to the contrary, any
adjustment shall be made to the extent (and only to the extent) that such
adjustment would not cause or result in a Warrantholder and its Affiliates,
collectively, being in violation of any applicable law, regulation or rule of
any governmental authority or self-regulatory organization. Any adjustment (or
portion thereof) prohibited pursuant to the immediately foregoing proviso shall
be postponed and implemented on the first date on which such implementation
would not result in the condition described in such proviso.

 

Section 4.2                                   Dividends, Distributions, Stock
Splits, Subdivisions, Reclassifications or Combinations.  If the Company shall
(i) declare a dividend or make a distribution on its Common Shares in Common
Shares, (ii) split, subdivide, recapitalize, restructure or reclassify the
outstanding Common Shares into a greater number of Common Shares or effect a
similar transaction or (iii) combine, recapitalize, restructure or reclassify
the outstanding Common Shares into a smaller number of Common Shares or effect a
similar transaction, the number of Common Shares issuable upon exercise of a
Warrant at the Record Date for such dividend or distribution or effective date
of such split, subdivision, combination, recapitalization, restructuring,
reclassification or similar transaction shall be proportionately adjusted so
that the Warrantholder, after such date, shall be entitled to purchase the
number of Common Shares which such Warrantholder would have owned or been
entitled to receive on such date had such Warrant been exercised immediately
prior to such date. In such event, the Exercise Price per Common Share in effect
at the Record Date for such dividend or distribution or effective date of such
split, subdivision, combination, recapitalization, restructuring,
reclassification or similar transaction shall be adjusted to the number obtained
by dividing (x) the product of (i) the number of Common Shares issuable upon the
exercise of a Warrant before such adjustment and (ii) the Exercise Price in
effect immediately prior to the Record Date or effective date, as the case may
be, for such dividend, distribution, split, subdivision, combination,
recapitalization, restructuring, reclassification or similar transaction giving
rise to this adjustment by (y) the new number of Common Shares issuable upon
exercise of a Warrant determined pursuant to the immediately preceding sentence.

 

Section 4.3                                   Sale of the Company.

 

(a)                                 In the event of any Sale of the Company, and
in each such case, the Company will mail or cause to be mailed to each
Warrantholder as promptly as practicable following entry into definitive
agreements effecting such Sale of the

 

17

--------------------------------------------------------------------------------



 

Company and, in any event, no later than ten Business Days prior to the
consummation of such Sale of the Company, a notice specifying the effective date
on which such Sale of the Company is or is expected to take place, the material
terms of such Sale of the Company, and the time, if any is to be fixed, as of
which the holders of record of Common Shares (or such other stock or Securities
at the time deliverable upon the exercise of a Warrant) as of such effective
date (and time, if applicable) shall be entitled to exchange their Common Shares
(or such other stock or Securities) for Securities or other property deliverable
upon such Sale of the Company.

 

(b)                                 If a Sale of the Company is consummated
prior to the Expiration Time, then any Warrants that are unexercised at the time
of such consummation shall be deemed to have expired worthless and will be
cancelled for no further consideration.  Warrants that have been exercised at or
prior to the consummation of any Sale of the Company for which the Settlement
Date occurs upon or after the consummation of such Sale of the Company shall be
settled, in lieu of Common Shares, for the consideration that the Common Shares
that would have been required to be issued in connection with such exercise
would have received in such Sale of the Company.  For the avoidance of doubt,
Warrantholders shall not be entitled to receive the fair market value of the
Warrants in connection with a Sale of the Company, but shall have the right to
exercise the Warrants at any time prior to the consummation of any Sale of the
Company.

 

Section 4.4                                   Rounding of Calculations; Minimum
Adjustments.  All calculations under this Article 4 shall be made to the nearest
one-tenth (1/10th) of a cent or to the nearest one-hundredth (1/100th) of a
share, as the case may be. Any provision of this Article 4 to the contrary
notwithstanding, no adjustment in the Exercise Price or the number of Common
Shares issuable upon the exercise of a Warrant shall be made if the amount of
such adjustment would be less than $0.01 or one-tenth (1/10th) of a Common
Share, respectively, but any such amount shall be carried forward and an
adjustment with respect thereto shall be made at the time of and together with
any subsequent adjustment which, together with such amount and any other amount
or amounts so carried forward, shall aggregate $0.01 or 1/10th of a Common
Share, respectively, or more, subject in all cases to Section 3.8.

 

Section 4.5                                   Timing of Issuance of Additional
Common Shares Upon Certain Adjustments.  In any case in which the provisions of
this Article 4 shall require that an adjustment shall become effective
immediately after a Record Date for an event, the Company may defer until the
occurrence of such event, issuing to each Warrantholder of a Warrant exercised
after such Record Date and before the occurrence of such event, issuance or sale
the additional Common Shares issuable upon such exercise by reason of the
adjustment required by such agreement over and above the Common Shares issuable
upon such exercise before giving effect to such adjustment.

 

Section 4.6                                   Statement Regarding Adjustments. 
Whenever the Exercise Price or the number of Common Shares issuable upon
exercise of a Warrant shall be adjusted as provided in this Article 4 or as a
result of any change in the Series A Allocation, the Series B Allocation, or
Series C Allocation on account of any Dividends paid by the Company, the Company
shall promptly, and in any event within three Business Days, file, at the
principal office of the Company, a statement showing in reasonable detail the
facts requiring such adjustment and the

 

18

--------------------------------------------------------------------------------



 

Exercise Price that shall be in effect and the number of Common Shares issuable
upon exercise of a Warrant after such adjustment, which shall include a revised
Exercise Price Schedule that has been updated to reflect any changes to the
Exercise Price. The Company shall also cause a copy of such statement to be
reasonably promptly delivered to each Warrantholder at the address appearing in
the Company’s records, as well as to DTC to the extent any Warrants are held on
behalf of Warrantholders by Cede and Company.

 

Section 4.7                                   Notice of Adjustment Event.  In
the event that the Company shall propose to take any action of the type
described in this Article 4 or fix a Record Date for any such action, the
Company shall give notice to each Warrantholder, as well as to DTC to the extent
any Warrants are held on behalf of Warrantholders by Cede and Company, in the
manner set forth in Section 4.6, which notice shall specify the date, if any,
with respect to any such action and the approximate date on which such action is
to take place. Such notice shall also set forth the facts with respect thereto
as shall be reasonably necessary to indicate the effect on the Exercise Price
and include a revised Exercise Price Schedule and the number, kind or class of
shares or other Securities or property which shall be deliverable upon exercise
of a Warrant, if any.  Such notice shall be given at least ten Business Days
prior to the taking of such proposed action. Failure to give such notice, or any
defect therein, shall not affect the legality or validity of any such action.

 

Section 4.8                                   Proceedings Prior to Any Action
Requiring Adjustment.  As a condition precedent to the taking of any action
which would require an adjustment pursuant to this Article 4, the Company shall
take any action which may be necessary, including obtaining regulatory, stock
exchange (if applicable) or stockholder approvals or exemptions under the
Securities Act, in order that the Company may thereafter validly and legally
issue, as fully paid and nonassessable, all Common Shares that each
Warrantholder is entitled to receive upon exercise of a Warrant.

 

Section 4.9                                   Adjustment Rules.  Any adjustments
pursuant to this Article 4 shall be made successively whenever an event referred
to herein shall occur. If an adjustment in the Exercise Price made hereunder
would reduce the Exercise Price to an amount below the par value of the Common
Shares, then such adjustment in the Exercise Price made hereunder shall reduce
the Exercise Price to the par value of the Common Shares and then, so long as
the Company shall have taken any corporate action which would, in the opinion of
its counsel, be necessary in order that the Company may validly issue Common
Shares at the Exercise Price as so adjusted in accordance with its obligations
under Section 3.12, to such lower par value as may then be established.

 

Section 4.10                            Changes in Common Stock.  In case at any
time or from time to time while the Warrants remain outstanding and unexpired in
whole or in part, the Company shall be a party to or shall otherwise engage in
any transaction or series of related transactions constituting any
reclassification of the Common Shares into securities or other property (other
than solely into Common Shares of the Company (in which event Section 4.2 shall
apply), or any merger of another Person into the Company in which the previously
outstanding Common Shares shall be cancelled, reclassified or converted or
changed into or exchanged for securities of the Company or other property
(including cash) or any combination of the foregoing (other than solely into or
for Common Shares of the Company (in which event Section 4.2 shall apply)) (a

 

19

--------------------------------------------------------------------------------



 

“Surviving Transaction”) then, as a condition to the consummation of such
Surviving Transaction, the Company shall execute and deliver to the Warrant
Agent a written instrument providing that:

 

(x)                                 so long as any Warrant remains outstanding,
on such terms and subject to such conditions as shall be as nearly equivalent as
may be practicable to the provisions set forth in this Agreement and not adverse
(except to the extent replacement of Common Shares with Substituted Property as
specified below may be deemed adverse) to any Warrantholder, each Warrant, upon
the exercise thereof at any time after the consummation of such Surviving
Transaction, shall be exercisable:

 

(I)                                   into, in lieu of the Common Shares
issuable upon such exercise prior to such consummation, only the securities or
other property (“Substituted Property”) that would have been receivable upon
such Surviving Transaction by a holder of the number of Common Shares into which
such Warrant was exercisable immediately prior to such Surviving Transaction;
and

 

(II)                              at an Exercise Price for such Substituted
Property equal to the aggregate Exercise Price payable by such holder for all
such Common Shares into which such Warrant was exercisable immediately prior to
such Surviving Transaction; and

 

(y)                                 the rights and obligations of the Company
and the Warrantholders in respect of Substituted Property shall be as nearly
equivalent as may be practicable to the rights and obligations of the Company
and Warrantholders in respect of Common Shares hereunder as set forth herein.

 

Such written instrument shall provide for adjustments which, for events
subsequent to the effective date of such written instrument, shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 4.  The above provisions of this Section 4.10 shall similarly apply to
successive Surviving Transactions.

 

For avoidance of doubt, this Section 4.10 shall not apply to any transaction or
series of transactions constituting a Sale of the Company, as to which
Section 4.3(b) shall apply.

 

ARTICLE 5

 

OTHER PROVISIONS RELATING TO RIGHTS OF WARRANTHOLDERS

 

Section 5.1                                   No Rights as Stockholders. 
Nothing contained in this Warrant Agreement shall be construed as conferring
upon any Person, solely as a result such Person holding or having a beneficial
interest in a Warrant, the right to vote, receive any dividend or other
distribution, receive notice of, or attend, any meeting of stockholders, to
share in the assets of the Company in the event of its liquidation, dissolution
or winding up or otherwise exercise any rights whatsoever, in each case, as a
stockholder of the Company to the extent such vote, dividend, giving of notice,
meeting or other exercise of rights precedes the Close of Business on the
Exercise Date with respect to the exercise of such Warrant.

 

20

--------------------------------------------------------------------------------



 

Section 5.2            Modification/Amendment.  This Warrant Agreement may be
modified or amended with respect to any Tranche only upon the written consent of
the Warrantholders holding at least 75% of such Tranche of the Warrants and the
Company; provided, however, that any modification or amendment that
(i) materially and adversely affects the rights or interests of any
Warrantholder disproportionately relative to any other Warrantholder,
(ii) amends the Exercise Price for any Tranche of Warrants or (iii) amends the
number of Common Shares a Warrantholder would have owned or been entitled to
receive had such Warrant been exercised prior to such modification or amendment
shall require the written consent of each such Warrantholder so affected. Any
consent delivered by electronic means shall be deemed to constitute written
consent.

 

Section 5.3            Rights of Action.  All rights of action against the
Company in respect of this Warrant Agreement are vested in the Warrantholders,
and any Warrantholder individually, without the consent of the Warrant Agent or
any other Warrantholder, may, on such Warrantholder’s own behalf and for such
Warrantholder’s own benefit, enforce and may institute and maintain any suit,
action or proceeding against the Company suitable to enforce, or otherwise in
respect of, such Warrantholder’s right to exercise such Warrantholder’s Warrants
subject to the terms and conditions set forth in this Warrant Agreement.

 

Section 5.4            Issuance Obligation Remedies.  Nothing in this Warrant
Agreement shall limit the right of any Warrantholder to pursue any other
remedies available to it hereunder, at law or in equity, including, without
limitation, a decree of specific performance or injunctive relief with respect
to the Company’s violation of its obligations under this Warrant Agreement,
including, without limitation, any failure by the Company to timely issue
Warrant Shares upon exercise of such Warrant as required pursuant to the terms
hereof.

 

ARTICLE 6

 

CONCERNING THE WARRANT AGENT AND OTHER MATTERS

 

Section 6.1            Change of Warrant Agent.

 

(a)           The Warrant Agent, or any successor to it hereafter appointed, may
resign its duties and be discharged from all further duties and liabilities
hereunder (except for liability arising as a result of the Warrant Agent’s own
gross negligence, willful misconduct, or bad faith (as determined by a court of
competent jurisdiction in a final non-appealable judgment)) after giving sixty
(60) days’ notice in writing to the Company, except that such shorter notice may
be given as the Company shall, in writing, accept as sufficient.  If the office
of the Warrant Agent becomes vacant by resignation or incapacity to act or
otherwise, the Company shall appoint in writing a successor warrant agent in
place of the Warrant Agent.  If the Company shall fail to make such appointment
within a period of thirty (30) days after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated warrant agent
or by the Warrantholders representing a majority of the Warrants at the time
outstanding, then the Warrantholders representing a majority of the Warrants at
the time outstanding may appoint a successor warrant agent.

 

21

--------------------------------------------------------------------------------



 

(b)           The Warrant Agent may be removed by the Company at any time upon
thirty (30) days’ written notice to the Warrant Agent; provided, however, that
the Company shall not remove the Warrant Agent until a successor warrant agent
meeting the qualifications hereof shall have been appointed; provided, further,
that, until such successor warrant agent has been appointed, the Company shall
compensate the Warrant Agent in accordance with Section 6.2.

 

(c)           Any successor warrant agent, whether appointed by the Company or
by such a court, shall be a corporation or banking association organized, in
good standing and doing business under the Laws of the United States of America
or any state thereof or the District of Columbia, and authorized under such Laws
to exercise corporate trust powers and subject to supervision or examination by
federal or state authority and having a combined capital and surplus of not less
than $50,000,000.  The combined capital and surplus of any such successor
warrant agent shall be deemed to be the combined capital and surplus as set
forth in the most recent report of its condition published prior to its
appointment; provided that such reports are published at least annually pursuant
to Law or to the requirements of a federal or state supervising or examining
authority.

 

(d)           After acceptance in writing of such appointment by the successor
warrant agent, such successor warrant agent shall be vested with all the
authority, powers, rights, immunities, duties and obligations of its predecessor
warrant agent with like effect as if originally named as warrant agent
hereunder, without any further act or deed; but if for any reason it becomes
necessary or appropriate, the predecessor warrant agent shall execute and
deliver, at the expense of the Company, an instrument transferring to such
successor warrant agent all the authority, powers and rights of such predecessor
warrant agent hereunder; and upon request of any successor warrant agent, the
Company shall make, execute, acknowledge and deliver any and all instruments in
writing to more fully and effectually vest in and conform to such successor
warrant agent all such authority, powers, rights, immunities, duties and
obligations.  Upon assumption by a successor warrant agent of the duties and
responsibilities hereunder, the predecessor warrant agent shall deliver and
transfer, at the expense of the Company, to the successor warrant agent any
property at the time held by it hereunder, including the Warrant Register.  As
soon as practicable after such appointment, the Company shall give notice
thereof to the predecessor warrant agent and each transfer agent for its Common
Shares.  Failure to give such notice, or any defect therein, shall not affect
the validity of the appointment of the successor warrant agent.

 

(e)           Any entity into which the Warrant Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Warrant Agent shall be a party,
or any Person succeeding to all or substantially all of the corporate trust or
agency business of the Warrant Agent, shall be the successor warrant agent under
this Warrant Agreement without the execution or filing of any paper or any
further act on the part of any of the parties hereto; provided, however, that
such entity would be eligible for appointment as a successor warrant agent under
Section 6.1(c).

 

22

--------------------------------------------------------------------------------



 

Section 6.2            Compensation; Further Assurances.  The Company agrees
that it will (a) pay the Warrant Agent reasonable compensation for its services
as Warrant Agent, except as otherwise expressly provided, will pay or reimburse
the Warrant Agent upon written demand for all reasonable and documented
expenses, disbursements and advances incurred or made by the Warrant Agent in
accordance with any of the provisions of this Warrant Agreement (including the
reasonable and documented compensation, expenses and disbursements of its
counsel incurred in connection with the execution and administration of this
Warrant Agreement), except any such expense, disbursement or advance as may
arise from its or any of their gross negligence, willful misconduct or bad
faith, and (b) perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further and other acts,
instruments and assurances as may reasonably be required by the Warrant Agent
for the carrying out or performing of the provisions of this Warrant Agreement.
 The Warrant Agent agrees to provide the Company with prior written notice of
the retention of counsel whose compensation, expenses and disbursements are to
be paid or reimbursed by the Company under this Section 6.2.

 

Section 6.3            Reliance on Counsel.  The Warrant Agent may consult with
legal counsel (who may be legal counsel for the Company), and the written
opinion of such counsel or any advice of legal counsel subsequently confirmed by
a written opinion of such counsel shall be full and complete authorization and
protection to the Warrant Agent as to any action taken or omitted by it in good
faith and in accordance with such written opinion or advice.

 

Section 6.4            Proof of Actions Taken.  Whenever in the performance of
its duties under this Warrant Agreement the Warrant Agent shall deem it
necessary or desirable that any matter be proved or established by the Company
prior to taking or suffering or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of bad faith on the part of the Warrant Agent, be deemed to
be conclusively proved and established by a certificate executed by a duly
authorized officer of the Company delivered to the Warrant Agent, and such
certificate shall, in the absence of bad faith on the part of the Warrant Agent,
be relied upon by the Warrant Agent for any action taken, suffered or omitted in
good faith by it under the provisions of this Warrant Agreement; provided that
in its discretion, the Warrant Agent may in lieu thereof accept other evidence
of such fact or matter or may require such further or additional evidence as to
it may seem reasonable. The Company shall, or procure that a duly authorized
officer of the Company shall, promptly provide any such certificate or
additional evidence reasonably requested by the Warrant Agent.

 

Section 6.5            Correctness of Statements.  The Warrant Agent shall not
be liable for or by reason of any of the statements of fact or recitals
contained in this Warrant Agreement (except its countersignature thereof) or be
required to verify the same, and all such statements and recitals are and shall
be deemed to have been made by the Company only.

 

Section 6.6            Validity of Agreement.  From time to time, the Warrant
Agent may apply to any duly authorized officer of the Company for instruction,
and the Company shall provide the Warrant Agent with such instructions
concerning the services to be provided hereunder.  The Warrant Agent shall not
be held to have notice of any change of authority of any Person, until receipt
of notice thereof from the Company.  The Warrant Agent shall not be responsible
for any breach by the Company of any covenant or condition contained in this
Warrant Agreement, nor shall it by any act hereunder be deemed to make any
representation or warranty as to the

 

23

--------------------------------------------------------------------------------



 

authorization or reservation of any Common Shares to be issued pursuant to this
Warrant Agreement or any Warrants or as to whether any Common Shares will, when
issued, be validly issued, fully paid and nonassessable. The Warrant Agent and
its agents and subcontractors shall not be liable and shall be indemnified by
the Company for any action taken or omitted by Warrant Agent in reliance in good
faith upon any Company instructions except to the extent that the Warrant Agent
had actual knowledge of facts and circumstances that would render such reliance
unreasonable.

 

Section 6.7            Use of Agents.  The Warrant Agent may execute and
exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorneys or agents provided that
the Warrant Agent shall remain responsible for the activities or omissions of
any such agent or attorney and reasonable care has been exercised in the
selection and in the continued employment of such attorney or agent.

 

Section 6.8            Liability of Warrant Agent.  The Warrant Agent shall
incur no liability or responsibility to the Company or to any Warrantholder for
any action taken or not taken (i) in reliance on any notice, resolution, waiver,
consent, order, certificate, or other paper, document or instrument reasonably
believed by it to be genuine and to have been signed, sent and presented by the
proper party or parties or (ii) in relation to its services under this Warrant
Agreement, unless such liability arises out of or is attributable to the Warrant
Agent’s gross negligence, willful misconduct or bad faith (as determined by a
court of competent jurisdiction in a final non-appealable judgment).  The
Company agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including judgments, costs and
reasonable counsel fees, for anything done or omitted in good faith by the
Warrant Agent in the execution of this Warrant Agreement or otherwise arising in
connection with this Warrant Agreement, except as a result of the Warrant
Agent’s gross negligence, willful misconduct or bad faith (as determined by a
court of competent jurisdiction in a final non-appealable judgment).  The
Warrant Agent shall be liable hereunder only for its gross negligence, fraud,
willful misconduct or bad faith (as determined by a court of competent
jurisdiction in a final non-appealable judgment), for which the Warrant Agent is
not entitled to indemnification under this Warrant Agreement.

 

Section 6.9            Legal Proceedings.

 

(a)           The Warrant Agent shall be under no obligation to institute any
action, suit or legal proceeding or to take any other action likely to involve
expense unless the Company or any Warrantholder shall furnish the Warrant Agent
with reasonable indemnity for any costs and expenses which may be incurred, but
this provision shall not affect the power of the Warrant Agent to take such
action as the Warrant Agent may consider proper, whether with or without any
such security or indemnity.  The Warrant Agent shall promptly notify the Company
and each Warrantholder in writing of any claim made or action, suit or
proceeding instituted against it arising out of or in connection with this
Warrant Agreement.

 

(b)           In the event any question or dispute arises with respect to the
proper interpretation of this Agreement, Warrant Agent’s duties hereunder and
thereunder, or the rights or obligations of any shareholders of Company, or any
other applicable third party,

 

24

--------------------------------------------------------------------------------



 

Warrant Agent shall not be required to act and shall not be held liable or
responsible for Warrant Agent’s refusal to act until the question or dispute has
been judicially settled (and Warrant Agent may, if Warrant Agent in Warrant
Agent’s sole discretion deems it advisable, but shall not be obligated to, file
a suit in interpleader or for a declaratory judgment for such purpose) by final
judgment rendered by a court of competent jurisdiction, binding on all parties
interested in the matter, that is no longer subject to review or appeal, or
settled by a written document in form and substance satisfactory to Warrant
Agent and executed by the applicable parties. In addition, Warrant Agent may
require for such purpose, but shall not be obligated to require, the execution
of such written settlement by any other parties that may have an interest in the
settlement.

 

Section 6.10         Actions as Agent.  The Warrant Agent shall act hereunder
solely as agent and not in a ministerial or fiduciary capacity, and its duties
shall be determined solely by the provisions hereof.  The duties and obligations
of the Warrant Agent shall be determined solely by the express provisions of the
Warrant Agreement, and the Warrant Agent shall not be liable except for the
performance of such duties and obligations as are specifically set forth in the
Warrant Agreement.  No implied covenants or obligations shall be read into the
Warrant Agreement against the Warrant Agent.  The Warrant Agent shall not be
liable for anything that it may do or refrain from doing in good faith in
connection with this Warrant Agreement except for its own gross negligence,
willful misconduct or bad faith (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

 

Section 6.11         Appointment and Acceptance of Agency.  The Company hereby
appoints the Warrant Agent to act as agent for the Company in accordance with
the instructions set forth in this Warrant Agreement, and the Warrant Agent
hereby accepts the agency established by this Warrant Agreement and agrees to
perform the same upon the terms and conditions herein set forth or as the
Company and the Warrant Agent may hereafter agree.

 

Section 6.12         Successors and Assigns.  All the covenants and provisions
of this Warrant Agreement by or for the benefit of the Company or the Warrant
Agent shall bind and inure to the benefit of their respective successors and
assigns hereunder.  The Warrant Agent may assign this Warrant Agreement or any
rights and obligations hereunder, in whole or in part, to an Affiliate thereof
with the prior consent of the Company, provided that the Warrant Agent may make
such an assignment without consent of the Company to any successor to the
Warrant Agent by consolidation, merger or transfer of its assets subject to the
terms and conditions of this Warrant Agreement.

 

Section 6.13         Notices.  Any notice or demand authorized by this Warrant
Agreement to be given or made to the Company shall be sufficiently given or made
if sent by mail first-class, postage prepaid, addressed (until another address
is filed in writing by the Company with the Warrant Agent) or electronic mail,
as follows:

 

25

--------------------------------------------------------------------------------



 

Halcón Resources Corporation
1000 Louisiana St., Suite 6600
Houston, Texas 77002
Attention:  Ragan T. Altizer
Executive Vice President and Chief Financial Officer and Treasurer
(raltizer@halconresources.com)

 

With copies (which shall not constitute notice to the Company) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153

 

Attn.:                             Gary Holtzer, Esq.
(Gary.Holtzer@weil.com)
Alfredo R. Pérez, Esq.
(Alfredo.Perez@weil.com)
Gavin Westerman, Esq.
(Gavin.Westerman@weil.com)
Lauren Tauro, Esq.
(Lauren.Tauro@weil.com)

 

Any notice or demand authorized by this Warrant Agreement to be given or made to
the Warrant Agent shall be sufficiently given or made if sent by mail
first-class, postage prepaid, addressed (until another address is filed in
writing by the Warrant Agent with the Company) or electronic mail, as follows:

 

Broadridge Corporate Issuer Solutions, Inc.
51 Mercedes Way

Edgewood, NY 11717

Attn: Head of Transfer Agent Operations

 

with a copy (which shall not constitute notice) to:

 

Broadridge Financial Solutions, Inc.

2 Gateway Center, Newark

New Jersey 07102

and a copy via email to legalnotices@broadridge.com

in each case, Attention: General Counsel

 

Any notice or demand authorized by this Warrant Agreement to be given or made to
any Warrantholder shall be sufficiently given or made if sent by first-class
mail, postage prepaid or electronic mail to the last address of the
Warrantholder as it shall appear on the Warrant Register, with a copy (which
shall not constitute notice) to its counsel listed on such Warrant Register.

 

26

--------------------------------------------------------------------------------



 

Section 6.14         Applicable Law; Jurisdiction.  The validity, interpretation
and performance of this Warrant Agreement shall be governed in accordance with
the laws of the State of Delaware, without giving effect to the principles of
conflicts of Laws thereof.  The parties hereto irrevocably consent to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware sitting
in Wilmington, Delaware in connection with any action, suit or proceeding
arising out of or relating to this Warrant Agreement. Each party agrees to
commence any such suit, action or proceeding in such court. Each party hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any suit, action or proceeding with
respect to this Warrant Agreement, any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to serve process in accordance with this Section 6.14, that its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise), and to the fullest extent permitted by applicable law,
that the suit, action or proceeding in any such court is brought in an
inconvenient forum, or that this Warrant Agreement, or the subject matter
hereof, may not be enforced in or by such courts and further irrevocably waives,
to the fullest extent permitted by applicable law, the benefit of any defense
that would hinder, fetter or delay the levy, execution or collection of any
amount to which the party is entitled pursuant to the final judgment of any
court having jurisdiction.  Each party irrevocably consents to the service of
process out of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered mail, postage prepaid,
to such party at its mailing address determined in accordance with this Warrant
Agreement, such service of process to be effective upon acknowledgment of
receipt of such registered mail.  Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law.

 

Section 6.15         Waiver of Jury Trial.  Each of the Company and the Warrant
Agent acknowledges and agrees that any controversy which may arise under this
Warrant Agreement or a Warrant is likely to involve complicated and difficult
issues, and therefore each such person hereby irrevocably and unconditionally
waives any right such person may have to a trial by jury with respect to any
litigation directly or indirectly arising out of or relating to this Warrant
Agreement or a Warrant.  Each of the Company and the Warrant Agent certifies and
acknowledges that (a) no representative, agent or attorney of the other person
has represented, expressly or otherwise, that such other person would not, in
the event of litigation, seek to enforce the foregoing waiver, (b) such person
understands and has considered the implications of this waiver, (c) such person
makes this waiver voluntarily, and (d) such person has been induced to enter
into this Warrant Agreement by, among other things, the mutual waivers and
certifications in this section.

 

Section 6.16         Specific Performance.  Each of the Company and the Warrant
Agent acknowledges that a breach or threatened breach by such party of any of
its obligations under this Warrant Agreement would give rise to irreparable harm
to the other party hereto for which monetary damages would not be an adequate
remedy and hereby agrees that in the event of a breach or a threatened breach by
such party of any such obligations, the other party hereto shall, in addition to
any and all other rights and remedies that may be available to it in respect of
such breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

 

27

--------------------------------------------------------------------------------



 

Section 6.17         Benefit of this Warrant Agreement.  Nothing in this Warrant
Agreement expressed and nothing that may be implied from any of the provisions
hereof is intended, or shall be construed, to confer upon, or give to, any
Person other than the parties hereto and the Warrantholders any right, remedy or
claim under or by reason of this Warrant Agreement or of any covenant,
condition, stipulation, promise or agreement hereof, and all covenants,
conditions, stipulations, promises and agreements in this Warrant Agreement
contained shall be for the sole and exclusive benefit of the parties hereto and
their respective successors and permitted assigns and the Warrantholders.  Each
Warrantholder is an express third party beneficiary of this Agreement.

 

Section 6.18         Registered Warrantholder.  Prior to due presentment for
registration of transfer or exchange of any Warrant in accordance with the
procedures set forth in this Agreement, the Company and the Warrant Agent may
deem and treat the Person in whose name any Warrants are registered in the
Warrant Register as the absolute owner thereof for all purposes whatever
(notwithstanding any notation of ownership or other writing thereon made by
anyone other than the Company or the Warrant Agent) and neither the Company nor
the Warrant Agent shall be affected by any notice to the contrary or be bound to
recognize any equitable or other claim to or interest in any Warrants on the
part of any other Person and shall not be liable for any registration of
transfer of Warrants that are registered or to be registered in the name of a
fiduciary or the nominee of a fiduciary unless made with actual knowledge that a
fiduciary or nominee is committing a breach of trust in requesting such
registration of transfer or with such knowledge of such facts that its
participation therein amounts to bad faith.

 

Section 6.19         Headings.  The Article and Section headings herein are for
convenience only and are not a part of this Warrant Agreement and shall not
affect the interpretation thereof.

 

Section 6.20         Counterparts.  This Warrant Agreement may be executed in
any number of counterparts on separate counterparts, each of which so executed
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument.  A signed copy of this Warrant Agreement
delivered by e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant Agreement.

 

Section 6.21         Entire Agreement.  This Warrant Agreement constitutes the
entire agreement of the Company, the Warrant Agent and the Warrantholders with
respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the Company, the Warrant Agent and
the Warrantholders with respect to the subject matter hereof, including the RSA
and any term sheets attached thereto or any prior drafts or versions of any of
the foregoing or of this Warrant Agreement.

 

Section 6.22         Severability.  Wherever possible, each provision of this
Warrant Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision of this Warrant Agreement shall
be prohibited by or invalid under applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant Agreement.

 

28

--------------------------------------------------------------------------------



 

Section 6.23         Termination.  This Warrant Agreement shall terminate at the
earlier to occur of (i) the Expiration Time (or, if later, Close of Business on
the Settlement Date with respect to all exercises of Warrants as to which the
respective Exercise Date is prior to the Expiration Time, but in any event no
later than 180 days following the Expiration Time) and (ii) the date on which
all outstanding Warrants have been exercised.  All provisions regarding
indemnification, warranty, liability and limits thereon shall survive the
termination or expiration of this Warrant Agreement.

 

Section 6.24         Confidentiality.  The Warrant Agent and the Company agree
that personal, non-public Warrantholder information which is exchanged or
received pursuant to the negotiation or the carrying out of this Warrant
Agreement shall remain confidential, and shall not be voluntarily disclosed to
any other person, except disclosures pursuant to applicable securities Laws or
otherwise as may be required by Law, including, without limitation, pursuant to
subpoenas from state or federal government authorities.

 

Section 6.25         Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Warrantholders that (i) it has the
corporate power and authority to execute this Warrant Agreement and consummate
the transactions contemplated by this Warrant Agreement, (ii) there are no
statutory or contractual stockholders’ preemptive rights or rights of refusal
with respect to the issuance of any Warrants and (iii) the execution and
delivery by the Company of this Warrant Agreement and the issuance of the Common
Shares upon exercise of any Warrant do not and shall not (A) conflict with or
result in a breach of the terms, conditions or provisions of, (B) constitute a
default under, (C) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets pursuant to,
(D) result in a violation of, or (E) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to,
the Company’s certificate of incorporation or bylaws or any Law in effect as of
the date hereof to which the Company is subject, or any agreement, instrument,
order, judgment or decree to which the Company is subject as of the date hereof,
except for any such authorization, consent, approval, notice or exemption
required under applicable securities laws.

 

Section 6.26         Representations and Warranties of Warrant Agent.  The
Warrant Agent hereby represents and warrants to the Company that (i) it has the
corporate or similar power and authority to execute this Warrant Agreement and
consummate the transactions contemplated by this Warrant Agreement, (ii) the
execution, delivery and performance by the Warrant Agent of this Warrant
Agreement do not and shall not (A) conflict with or result in a breach of the
terms, conditions or provisions of, (B) constitute a default under, (C) result
in a violation of, or (D) require any authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to, the Warrant
Agent governing documents or any Law in effect as of the date hereof to which
the Warrant Agent is subject, or any agreement, instrument, order, judgment or
decree to which the Warrant Agent is subject as of the date hereof, except for
any such authorization, consent, approval, notice or exemption required under
applicable securities laws.

 

Section 6.27         Withholding and Reporting Requirements.  Notwithstanding
any provision to the contrary, the Company will be authorized to (i) take any
actions that may be

 

29

--------------------------------------------------------------------------------



 

necessary or appropriate to comply with all applicable tax withholding and
reporting requirements imposed by any governmental unit, including in connection
with all distributions, deemed distributions or other situations requiring
withholding under applicable law, (ii) apply a portion of any cash distribution
to be made under the Warrants to pay applicable withholding taxes,
(iii) liquidate a portion of any non-cash distribution to be made under the
Warrants to generate sufficient funds to pay applicable withholding taxes,
(iv) require reimbursement from any holder of Warrants to the extent any
withholding is required in the absence of any distribution, or (v) establish any
other mechanisms the Company believes are reasonable and appropriate, including
requiring holders to submit appropriate tax and withholding certifications (such
as IRS Forms W-9 and the appropriate IRS Forms W-8, as applicable) that are
necessary to enable compliance with this Section 6.27.

 

[signature pages follow]

 

30

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Warrant Agreement has been duly executed by the parties
hereto as of the day and year first above written.

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President and Chief Legal Officer

 

 

 

 

 

 

 

 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS

 

 

 

 

 

 

 

 

 

By:

/s/ John P. Dunn

 

 

Name:

John P. Dunn

 

 

Title:

SVP, Sales

 

[Signature Page to Warrant Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF FACE OF GLOBAL WARRANT CERTIFICATE

 

VOID AFTER 5 P.M., New York City Time, October 8, 2022

 

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depositary”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 2.7 of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred to a
successor Depositary with the prior written consent of the Company.

 

Unless this Global Warrant Certificate is presented by an authorized
representative of the Depositary to the Company or the Warrant Agent for
registration of transfer, exchange or payment and any certificate issued is
registered in the name of Cede & Co. or such other entity as is requested by an
authorized representative of the Depositary (and any payment hereon is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of the Depositary), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful because the registered owner
hereof, Cede & Co., has an interest herein.

 

Transfers of this Global Warrant Certificate shall be limited to transfers in
whole, but not in part, to nominees of the Depositary or to a successor thereof
or such successor’s nominee or as otherwise permitted in Section 2.2(b) of the
Warrant Agreement, and transfers of portions of this Global Warrant Certificate
shall be limited to transfers made in accordance with the restrictions set forth
in Article 2 of the Warrant Agreement.

 

No registration or transfer of the securities issuable pursuant to the exercise
of the Warrant will be recorded on the books of the Company until such
provisions have been complied with.

 

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-1

--------------------------------------------------------------------------------



 

CUSIP No. [40537Q134 – Series A Warrants]

[40537Q126 – Series B Warrants]

[40537Q142 – Series C Warrants]

 

WARRANT TO PURCHASE

 

SHARES OF COMMON STOCK

 

HALCÓN RESOURCES CORPORATION

 

GLOBAL WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5 P.M., New York City Time, October 8, 2022

 

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of Warrants (the
“Warrants”) of Halcón Resources Corporation, a Delaware corporation (the
“Company”), to purchase the number of shares (the “Shares”) of common stock, par
value $0.0001 per share (the “Common Stock”), of the Company set forth above. 
The Warrants expire at 5:00 p.m., New York City time, on the date that is the
three year anniversary of the Effective Date (such date, the “Expiration Date”),
and each Warrant entitles the holder to purchase from the Company one paid and
non-assessable Share at the exercise price (the “Exercise Price”), payable to
the Company either by certified or official bank or bank cashier’s check payable
to the order of the Company, or by wire transfer in immediately available funds
of the aggregate Exercise Price to an account of the Warrant Agent specified in
writing by the Warrant Agent for such purpose, no later than 5:00 p.m., New York
City time, on the Business Day immediately prior to the settlement date, which
settlement date is three Business days after a Warrant Exercise Notice is
delivered (the “Settlement Date”).  The initial Exercise Price shall be
[$40.17][$48.28][$60.45].

 

The Exercise Price and the number of Shares purchasable upon exercise of the
Warrants are subject to adjustment upon the occurrence of certain events as set
forth in the Warrant Agreement.

 

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

No Warrant may be exercised prior to the date of the Warrant Agreement or after
the Expiration Date.

 

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

 

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF.  SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

 

A-1

--------------------------------------------------------------------------------



 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

 

Dated:

 

 

 

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BROADRIDGE CORPORATE ISSUER SOLUTIONS, INC.

 

as Warrant Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

A-2

--------------------------------------------------------------------------------



 

FORM OF REVERSE OF GLOBAL WARRANT CERTIFICATE
HALCÓN RESOURCES CORPORATION

 

The Warrants evidenced by this Warrant Certificate is a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Warrant Agreement, dated as of the Effective Date of the Plan
(the “Warrant Agreement”), duly executed and delivered by the Company and
Broadridge Corporate Issuer Solutions, Inc., as Warrant Agent (the “Warrant
Agent”).  The Warrant Agreement hereby is incorporated by reference in and made
a part of this instrument and is hereby referred to for a description of the
rights, limitation of rights, obligations, duties and immunities thereunder of
the Warrant Agent, the Company and the holders (the words “holders” or “holder”
meaning the registered holders or registered holder) of the Warrants.  A copy of
the Warrant Agreement may be inspected at the Warrant Agent’s office and is
available upon written request addressed to the Company.  All capitalized terms
used on the face of this Warrant Certificate but not defined herein and are
defined in the Warrant Agreement shall have the meanings assigned to them
therein.

 

Warrants may be exercised to purchase Warrant Shares from the Company from the
date of the Warrant Agreement through 5:00 p.m., New York City time, on the
Expiration Date, at the Exercise Price set forth on the face hereof, subject to
adjustment as described in the Warrant Agreement.  Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants by:

 

(i) providing written notice of such election (“Warrant Exercise Notice”) to
exercise the Warrants to the Company and the Warrant Agent at the addresses set
forth in the Warrant Agreement, by hand or by facsimile, no later than 5:00
p.m., New York City time, on the Expiration Date, which Warrant Exercise Notice
shall substantially be in the form of an election to purchase shares of Common
Stock set forth herein, properly completed and executed by the holder;
(ii) delivering no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, the Warrant Certificate evidencing
such Warrants to the Warrant Agent; and (iii) paying the Exercise Price,
together with any applicable taxes and governmental charges.

 

In the event that upon any exercise of the Warrants evidenced hereby the number
of shares of Common Stock actually purchased shall be less than the total number
of shares of Common Stock purchasable upon exercise of the Warrants evidenced
hereby, there shall be issued to the holder hereof, or such holder’s assignee, a
new Warrant Certificate evidencing Warrants to purchase the shares of Common
Stock not so purchased.  No adjustment shall be made for any cash dividends on
any shares of Common Stock issuable upon exercise of Warrants.  After 5:00 p.m.,
New York City time on the Expiration Date, unexercised Warrants shall become
wholly void and of no value.

 

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional Shares.

 

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depositary, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate

 

A-3

--------------------------------------------------------------------------------



 

or Warrant Certificates of like tenor evidencing Warrants to purchase in the
aggregate a like number of shares of Common Stock.

 

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

 

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise hereof and for all other purposes, and neither the Company nor the
Warrant Agent shall be affected by any notice to the contrary.

 

[Balance of page intentionally remains blank]

 

A-4

--------------------------------------------------------------------------------



 

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE]

 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

 

The following increases or decreases in this Global Warrant have been made:

 

Date

 

Amount of
decrease in the
number of shares
issuable upon
exercise of the
Warrants
represented by
this Global
Warrant

 

Amount of
increase in
number of shares
issuable upon
exercise of the
Warrants
represented by
this Global
Warrant

 

Number of
shares issuable
upon exercise of
the Warrants
represented by
this Global
Security
following such
decrease or
increase

 

Signature of
authorized
officer of the
Depositary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-5

--------------------------------------------------------------------------------



 

EXHIBIT A-1

 

FORM OF ASSIGNMENT

 

(TO BE EXECUTED BY THE REGISTERED HOLDER
IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

 

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

 

Address of Assignee

 

Warrants to purchase              shares of Common Stock held by the
undersigned, together with all right, title and interest therein, and does
irrevocably constitute and appoint attorney, to transfer such Warrants on the
books of the Warrant Agent, with full power of substitution.

 

 

 

Dated Signature

 

 

 

 

 

Social Security or Other Taxpayer

 

 

 

Identification Number of Assignee

 

 

 

SIGNATURE GUARANTEED BY:

 

 

 

 

 

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-6

--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers            Warrants
to:

 

 

 

Name, Address and Zip Code of Assignee

 

 

 

 

and irrevocably appoints

Name of Agent

 

 

as its agent to transfer such Warrants on the books of the Warrant Agent.

 

[Signature page follows]

 

A-1

--------------------------------------------------------------------------------



 

Date:  [—]

 

 

 

 

Name of Assignor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------



 

EXHIBIT B

 

FORM OF EXERCISE NOTICE FOR BOOK-ENTRY WARRANTS

 

Broadridge Corporate Issuer Solutions, Inc.

51 Mercedes Way

Edgewood, NY 11717

Attn: Head of Transfer Agent Operations

 

Re:                             Warrant Agreement dated as of October 8, 2019
between Halcón Resources Corporation (the “Company”) and Broadridge Corporate
Issuer Solutions, Inc., as Warrant Agent (as it may be supplemented or amended,
the “Warrant Agreement”)

 

The undersigned, being the beneficial holder of the Warrants, hereby irrevocably
elects to exercise the right to exercise          Warrants held for its benefit
through the book-entry facilities of the Depository Trust Company and receive
the consideration deliverable in exchange therefor to the account at the
Depositary as specified below.

 

The undersigned shall tender payment of the Exercise Price therefor in
accordance with instructions received from the Warrant Agent.

 

Please check below if this exercise is contingent upon a registered public
offering, a Sale of the Company or any other event in accordance with
Section 3.5(f) of the Warrant Agreement.

 

o                                    This exercise is being made in connection
with a registered public offering, a Sale of the Company or the following
event:                                                 ; provided, that in the
event that such transaction shall not be consummated or such event shall not
occur prior to the Expiration Time, then this exercise shall be deemed revoked.

 

o                                    Receipt of the following governmental
filings or approvals will be required prior to the issuance of Common Shares
upon the exercise contemplated hereby:

 

 

THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO THE
EXPIRATION TIME.  THE WARRANT AGENT SHALL NOTIFY YOU (THROUGH THE CLEARING
SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE DEPOSITARY TO WHICH YOU MUST
DELIVER YOUR WARRANTS, AND PAYMENT, IF ANY, ON THE EXERCISE DATE AND (2) THE
ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE WARRANT
AGENT.

 

AUTHORIZED SIGNATURE:

 

NAME:

 

CAPACITY IN WHICH SIGNING:

 

 

B-1

--------------------------------------------------------------------------------



 

DATED:

 

NAME OF PARTICIPANT:

 

ADDRESS:

 

CONTACT NAME (if different than above):

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):

 

FAX (INCLUDING INTERNATIONAL CODE):

 

E-MAIL ADDRESS:

 

DEPOSITARY ACCOUNT NO.:

 

 

B-2

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF EXERCISE NOTICE FOR DIRECT REGISTRATION WARRANTS

 

Broadridge Corporate Issuer Solutions, Inc.

51 Mercedes Way

Edgewood, NY 11717

Attn: Head of Transfer Agent Operations

 

Re:                             Warrant Agreement dated as of October 8, 2019
between Halcón Resources Corporation (the “Company”) and Broadridge Corporate
Issuer Solutions, Inc., as Warrant Agent (as it may be supplemented or amended,
the “Warrant Agreement”)

 

The undersigned hereby irrevocably elects to exercise the right to exercise     
Warrants and receive the consideration deliverable in exchange therefor.

 

The undersigned shall tender payment of the Exercise Price therefor in
accordance with instructions received from the Warrant Agent.

 

Please check below if this exercise is contingent upon a registered public
offering, a Sale of the Company or any other event in accordance with
Section 3.5(f) of the Warrant Agreement.

 

o                                    This exercise is being made in connection
with a registered public offering, a Sale of the Company or the following
event:                                                 ; provided, that in the
event that such transaction shall not be consummated or such event shall not
occur prior to the Expiration Time, then this exercise shall be deemed revoked.

 

o                                    Receipt of the following governmental
filings or approvals will be required prior to the issuance of Common Shares
upon the exercise contemplated hereby:

 

 

THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO THE
EXPIRATION TIME.  THE WARRANT AGENT SHALL NOTIFY YOU OF THE ADDRESS AND PHONE
NUMBER WHERE YOU CAN CONTACT THE WARRANT AGENT AND TO WHICH WARRANT EXERCISE
NOTICES ARE TO BE SUBMITTED.

 

C-1

--------------------------------------------------------------------------------



 

All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Warrant Agreement.

 

By:

 

 

 

 

 

 

Authorized Signature

 

 

Address:

 

 

Telephone:

 

 

C-2

--------------------------------------------------------------------------------



 

SCHEDULE 1

EXERCISE PRICE SCHEDULE(1)

 

Month of Exercise

 

Series A Exercise Price

 

Series B Exercise Price

 

Series C Exercise Price

 

October 2019

 

$

40.17

 

$

48.28

 

$

60.45

 

November 2019

 

$

40.34

 

$

48.50

 

$

60.74

 

December 2019

 

$

40.51

 

$

48.71

 

$

61.02

 

January 2020

 

$

40.68

 

$

48.93

 

$

61.31

 

February 2020

 

$

40.86

 

$

49.16

 

$

61.61

 

March 2020

 

$

41.03

 

$

49.37

 

$

61.89

 

April 2020

 

$

41.21

 

$

49.60

 

$

62.19

 

May 2020

 

$

41.39

 

$

49.83

 

$

62.49

 

June 2020

 

$

41.56

 

$

50.05

 

$

62.78

 

July 2020

 

$

41.74

 

$

50.27

 

$

63.07

 

August 2020

 

$

41.92

 

$

50.50

 

$

63.37

 

September 2020

 

$

42.10

 

$

50.73

 

$

63.67

 

October 2020

 

$

42.29

 

$

50.97

 

$

63.99

 

November 2020

 

$

42.47

 

$

51.20

 

$

64.29

 

December 2020

 

$

42.65

 

$

51.43

 

$

64.59

 

January 2021

 

$

42.84

 

$

51.67

 

$

64.91

 

February 2021

 

$

43.03

 

$

51.90

 

$

65.21

 

March 2021

 

$

43.21

 

$

52.13

 

$

65.52

 

April 2021

 

$

43.40

 

$

52.37

 

$

65.83

 

May 2021

 

$

43.59

 

$

52.62

 

$

66.16

 

June 2021

 

$

43.78

 

$

52.86

 

$

66.47

 

July 2021

 

$

43.97

 

$

53.10

 

$

66.79

 

August 2021

 

$

44.16

 

$

53.34

 

$

67.11

 

September 2021

 

$

44.36

 

$

53.59

 

$

67.44

 

October 2021

 

$

44.55

 

$

53.83

 

$

67.75

 

November 2021

 

$

44.75

 

$

54.08

 

$

68.08

 

December 2021

 

$

44.95

 

$

54.34

 

$

68.42

 

January 2022

 

$

45.14

 

$

54.58

 

$

68.74

 

February 2022

 

$

45.34

 

$

54.83

 

$

69.07

 

March 2022

 

$

45.54

 

$

55.09

 

$

69.41

 

April 2022

 

$

45.74

 

$

55.34

 

$

69.74

 

May 2022

 

$

45.95

 

$

55.60

 

$

70.08

 

June 2022

 

$

46.15

 

$

55.86

 

$

70.42

 

July 2022

 

$

46.35

 

$

56.11

 

$

70.75

 

August 2022

 

$

46.56

 

$

56.38

 

$

71.11

 

September 2022

 

$

46.77

 

$

56.64

 

$

71.45

 

October 2022

 

$

46.98

 

$

56.91

 

$

71.80

 

 

--------------------------------------------------------------------------------

(1)                                 For illustrative purposes only. It is highly
recommended that you contact the Warrant Agent to confirm the correct Exercise
Price for any Warrant you intend to exercise on a given Exercise Date.

 

1

--------------------------------------------------------------------------------